DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/20/2021.  Claims 12, 15, 16 and 18-25 are pending for consideration in this Office Action.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/19/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



                                                                                                                                                                                        
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 15, 16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yageta (JP2007046864A) and Yumoto et al. (JP2013160449A) in view of Akamine et al. (JPS58138938A).

Regarding Claim 12, Yageta teaches an air-conditioning device [0019] comprising: 
a casing [0019]; an imaging device [4] that acquires image data of at least one predetermined object to be imaged inside the casing in response to an input signal [0019; 0048; where any object contained in the air conditioning casing can monitored];
and a control unit [3] configured to provide the input signal to the imaging device to capture an image [0021]; 
the at least one predetermined object to be imaged includes a drain pan that collects condensed water generated inside the casing [implicitly taught at 0048; where Yageta teaches that other components of an air conditioner can be monitored and it is known in the art of refrigeration that a drain pan is a component of an air conditioner],
the at least one predetermined component includes a fan that transfers air inside the casing [implicitly taught at 0048; where Yageta teaches that other components of an air conditioner can be monitored and it is known in the art of refrigeration that a fan is a component of an air conditioner].
Yageta does not explicitly teach where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component; 
wherein when the predetermined component or the air-conditioning device is at rest, the control unit makes the imaging device capture an image when a first signal is input, and after a predetermined time has elapsed since the imaging device captured the image, the control unit operates the predetermined component or the air-conditioning device;

controls the fan to operate at a timing when a predetermined time has passed since the input of the instruction to start the operation.
However, Yumoto teaches an air conditioning device [fig 1] having a control unit [57] and imaging device [at least the assembly of image sensor 46, lens 47; see also 0023 where a CCD sensor can be used; fig 2] where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component [0010; 0028; 0030; where the image can be made before the system is started or when the system is stopped thus the image is taken when all components of the system are at rest] and 
wherein when the predetermined component or the air-conditioning device is at rest, the control unit [57] makes the imaging device capture an image when a first signal is input, and after a predetermined time has elapsed since the imaging device captured the image, the control unit operates the predetermined component or the air-conditioning device [0028; 0030; where one skilled in the would recognize that it is implicit that when an air conditioner starts a start signal is sent and an elapse of a predetermined time is also implicit that if an image is captured before the start of the air conditioner.  See MPEP 2144.01 where it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom];
the control unit provides, the input signal, being the first signal, to the imaging device to capture an image of the drain pan, upon input of the instruction to start the operation of the air- conditioning device [0028; 0030]. Yumoto also teaches that this 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to have where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component; wherein when the predetermined component or the air-conditioning device is at rest, the control unit makes the imaging device capture an image when a first signal is input, and after a predetermined time has elapsed since the imaging device captured the image, the control unit operates the predetermined component or the air-conditioning device; the control unit provides, the input signal, being the first signal, to the imaging device to capture an image of the drain pan, upon input of the instruction to start the operation of the air- conditioning device in view of the teachings of Yumoto in order to  provide for accurate maintenance determination before and after the use of the system. 
For clarity, Yumoto teaches where a fan 12 and drain pan 31 are included inside an air conditioning device.  See Yumoto at 0017; fig. 1.
Lastly, Akamine teaches an air conditioner [0001] having where a control unit [at least circuit at fig. 2] controls a fan [2] to operate at a timing when a predetermined time has passed since the input of the instruction to start an operation [0007; where after start of a cooling operation the fan has a delayed start.  See also fig. 3].  Akamine also teaches that this arrangement prevents an increase in indoor humidity when the compressor is started [0002]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to control the fan to operate at a timing when a predetermined time has passed since the 
 
Regarding Claim 15, Yageta, as modified, teaches the invention of Claim 12 above and teaches wherein the at least one predetermined component includes a heat exchanger that cools air inside the casing [0048; see also Yumoto at 0021 where a casing contains a heat exchanger] and the control unit provides the input signal, being the first signal, to the imaging device to capture an image of the drain pan upon input of an instruction to start a cooling operation of the air-conditioning device and controls the heat exchanger to start a cooling operation [As modified above see the rejection of Claim 12 above for detailed discussion].

Regarding Claims 16 and 23, Yageta, as modified, teaches the invention of Claim 12 above but does not explicitly teach wherein the at least one predetermined object to be imaged and the at least one predetermined component include a humidifying element that humidifies air inside the casing, the control provides the input signal, being the first signal, to the imaging device to capture an image of the humidifying element upon input of an instruction to start a heating operation, and controls the humidifying element operate.  
However, Yageta as modified teaches where the control unit captures an image of a heat exchanger upon input to start a cooling or heating operation [As modified above, see the rejection of claim 15 above for detailed discussion; see also Yumoto at 0020 where the heat exchanger is used for cooling and heating] and the control  unit provides the input signal, being the first signal, to the imaging device to capture an image of the heat exchanger upon input of an instruction to start a heating operation, 
Official notice is taken that taking an image of the heat exchanger necessarily takes an image of a humidifying element because a heat exchanger can be coated with a substance that allows the heat exchanger to be used as a humidifying element and that it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to the device of Yageta for the simple purpose of monitoring the humidifying element.
See Ikegami et al. (US7537050) at col 1, line 57-col 2, line 9 and col 6, lines 15-37.

Regarding Claim 21, Yageta, as modified, teaches the invention of Claim 12 above and teaches where the control unit provides the input signal, being the first signal, to the imaging device capture an image of the drain pan [As modified above, see the rejection of claim 12 above for detailed discussion], but does not explicitly teach wherein the at least one predetermined component includes a drain pump that drains condensed water inside the drain pan, and the control unit controls the drain pump to stop operation upon input of an instruction to stop the drain pump.
However, Yageta as modified teaches where the control unit captures an image of the drain pan upon input to start a cooling operation [As modified above, see the rejection of claim 12 above for detailed discussion] and also teaches where an image is captures upon an input to stop and start the system [As modified above, see the rejection of claim 12 above for detailed discussion].  Official notice is taken that taking an image of the drain pan necessarily takes an image of a drain pump because having a drain pump located in a drain pan is a simple mechanical expedient that would 
See Nakayama (JP2016196992A) at 0012; fig 1 where a relationship between a drain pan and drain pump are depicted.

Regarding Claim 22, Yageta, as modified, teaches the invention of Claim 13 above but Yageta does not explicitly teach a power source for the imaging device and for other components of the air-conditioning device alike. 
However, official notice is taken that a power source provided for an imaging device and components of an air conditioner is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to the device of Yageta for the simple purpose of providing power required for operation of the components.

Claims 18, 19, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yageta (JP2007046864A) in view of Iwamoto et al. (JP2012032071A).

Regarding Claim 24, Yageta teaches an air-conditioning device [0019] comprising: 
a casing [0019]; an imaging device [4] that acquires image data of at least one predetermined object to be imaged inside the casing in response to an input signal [0019; 0048; where any object contained in the air conditioning casing can monitored]; and a control unit [3] configured to provide the input signal to the imaging device to capture an image [0021].  Yageta does not explicitly teach where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least 
However, Iwamoto teaches air conditioning device [0007] where an imaging device [4] captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component [0029]; wherein when the predetermined component or the air-conditioning device is at rest, the control unit stops the predetermined component or the air-conditioning device when a second signal is input, and after a predetermined time has elapsed since the predetermined component or the air-conditioning device was stopped, the control unit makes the imaging device capture an image [0029; where the predetermined component is the use of an air filter].  Iwamoto also teaches that this arrangement provides for determining the optimal cleaning time of a filter [0006]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to have where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component; wherein when the predetermined component or the air-conditioning device is at rest, the control unit stops the predetermined component or the air-conditioning device when a second signal is input, and after a predetermined time has elapsed since the predetermined component or the air-conditioning device was stopped, the control unit makes the imaging device 

Regarding Claim 18, Yageta, as modified, teaches the invention of Claim 17 above and teaches where the at least one predetermined component includes a fan that transfers air inside the casing, and the control unit controls the fan stop operation upon input of an instruction to stop a cooling operation, and provides the input signal to the imaging device to capture an image of the drain pan [As modified above, see the rejection of Claim 13 above for detailed discussion].


Regarding Claim 19, Yageta, as modified, teaches the invention of Claim 17 above and teaches wherein the at least one predetermined component includes a heat exchanger that cools air inside the casing [As modified above, see the rejection of Claim 15 above for detailed discussion], and the control unit controls the heat exchanger stop operation upon input of an instruction to stop a cooling operation, and provides the input signal to the imaging device to capture an image of the drain pan [As modified above, see the rejection of Claim 12 above for detailed discussion where one skilled in the art would recognize that an air conditioning system has an heat exchanger for cooling].


Regarding Claim 20, Yageta, as modified, teaches the invention of Claim 17 above and teaches where the control unit provides the input signal to the imaging device capture an image of the drain pan [As modified above, see the rejection of claim 14 above for detailed discussion], but does not explicitly teach wherein the at least one predetermined component includes a drain pump that drains condensed water inside the 
However, Yageta as modified teaches where the control unit captures an image of the drain pan upon input to start a cooling operation [As modified above, see the rejection of claim 14 above for detailed discussion] and also teaches where an image is captures upon an input to stop and start the system [As modified above, see the rejection of claim 12 above for detailed discussion].  Official notice is taken that taking an image of the drain pan necessarily takes an image of a drain pump because having a drain pump located in a drain pan is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to the device of Yageta for the simple purpose of monitoring the drain pump.
See Nakayama (JP2016196992A) at 0012; fig 1 where a relationship between a drain pan and drain pump are depicted.

Regarding Claim 25, Yageta teaches an air-conditioning device comprising: 
a casing [0019]; an imaging device [4] that acquires image data of at least one predetermined object to be imaged inside the casing in response to an input signal [0019; See also 0048 where the imaging device can monitor other components of the outdoor unit i.e. drain pump and drain pan]; and a control unit [3] configured to provide the input signal to the imaging device to capture an image [0021].  Whereas Yageta teaches capturing an image of a drain pan and drain pump [See 0048], Yageta does not teach where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component.
However, Iwamoto teaches air conditioning device [0007] where an imaging device [4] captures an image while at least one predetermined component of the air-
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to have where the imaging device captures an image while at least one predetermined component of the air-conditioning device is at rest in conjunction with control of the air-conditioning device or the at least one predetermined component in view of the teachings of Iwamoto in order to  provide for determining the optimal cleaning of the component.


Response to Arguments

On pages 6-9 of the remarks, Applicant argues with respect to Claim 12 that Yageta (JP2007046864A, hereinafter “Yageta”) as modified by Yumoto et al. (JP2013160449A, hereinafter “Yumoto”) does not teach " the control unit provides, the input signal, being the first signal, to the imaging device to capture an image of the drain pan, upon input of the instruction to start the operation of the air-conditioning device, and controls the fan to operate at a timing when a predetermined time has passed since the input of the instruction to start the operation."  
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763